Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5-8, 11-12, 13-14, 16-19, 22,  is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al (US 2021/0321446) in view of AGIWAL (US 2020/0059969)
	Regarding claim 1, 12, LEE et al (US 2021/0321446) discloses a method performed by an apparatus, the method comprising: 
during a procedure a message is received from the network device, a message configuring at least one of the first set of communication parameters (LEE: ¶177,  a configuration message includes a parameter for at least the first set of configuration parameters);
after completing an initial access procedure (LEE: Fig. 1C, ¶54, performing initial attach procedure): 
operating in a first operation mode in which the apparatus wirelessly communicates with a network device using a first set of communication parameters (LEE: ¶98-99, ¶103, ¶178, ¶105, ¶109, different operating/performance/power/transmission modes using different set of parameters (including CCs and RF chains, etc)); 
wherein the first operation mode is one of at least two operation modes, wherein the at least two operation modes includes a second operation mode, and wherein the second operation mode consumes more power than the first operation mode (LEE: ¶178, ¶105,  ¶273, ¶109, an operating mode/performance mode may be defined as a power efficient mode i.e. a less power consuming mode than at least one other mode i.e. normal mode where all RF chains are activated with maximum power consumption).
LEE remains silent regarding the RRC configuration message during the initial attach procedure and in a system information or in a random access channel.
However, AGIWAL (US 2020/0059969) discloses the RRC configuration message during the initial access procedure (AGIWAL: ¶226, ¶228, RAR message with system information).
A person of ordinary skill in the art working with the invention of LEE would have been motivated to use the teachings of AGIWAL as it provides a well-known technique to indicate configuration information according to NR technology. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of LEE with teachings of AGIWAL in order to improve compatibility of the invention by using standard signaling. 


Regarding claim 2, 13,  LEE modified by AGIWAL discloses method of claim 1/12, wherein the first operation mode consumes less power than any other operation mode used by the apparatus to communicate with the network device after the initial access (LEE: ¶113, ¶109, ¶178, an operating mode/performance mode may be defined as a power efficient mode i.e. a less power consuming mode than at least one other mode i.e. normal mode where all RF chains are activated with maximum power consumption; the power efficient mode is the lowest power mode in the RRC connected and RRC idle state).

Regarding claim 3, 14, LEE modified by AGIWAL discloses method of claim 1/12, wherein switching from operating in the first operation mode to instead operating in the second operation mode, and switching from operating in the second operation mode back to operating in the first operation mode occurs without switching radio resource control (RRC) states (LEE: ¶113, ¶166, ¶164, ¶177, ¶185, Fig. 8, both the first and second modes are used in RRC connected state depending on the scheduling restriction parameters i.e. without the RRC connected mode needs to be changed to because it is based on a single RRC configuration).

Regarding claim 5, 16, LEE modified by AGIWAL discloses method of claim 4, wherein a value of one of the first set of communication parameters is indicated in the message, and wherein the value is based on at least one of: apparatus type; application scenario; service type (LEE: ¶177, ¶155, receiver sensitivity and performance requirements).

Regarding claim 6, 17,  LEE modified by AGIWAL discloses a method of claim 1/12, wherein the method further comprises: in response to a first trigger: 
operating in the second operation mode instead of the first operation mode, wherein in the second operation mode the apparatus wirelessly communicates with the network device using a second set of communication parameters; in response to a second trigger: returning to operating in the first operation mode (LEE: ¶189, a trigger is used to switch the mode from second to first mode (or vice versa, ¶178);  a timer trigger is used to switch the mode from first to second mode (or vice versa, ¶178)).

Regarding claim 7, 18,  LEE modified by AGIWAL discloses a method of claim 6/17, wherein the first trigger is at least one of: arrival of data for transmission by the apparatus; receipt of signaling from the network device, the signaling instructing the apparatus to switch to the second operation mode; a channel measurement value being above or below a particular threshold (LEE: ¶189, a trigger is used to switch the mode from second to first mode (or vice versa, ¶178)).

Regarding claim 8, 19, LEE modified by AGIWAL discloses a method of claim 7/18, wherein the second trigger is at least one of: absence of the data for transmission from the apparatus; expiry of a timer; receipt of second signaling from the network device, the second signaling instructing the apparatus to return to the first operation mode (LEE: ¶189, a timer trigger is used to switch the mode from first to second mode (or vice versa, ¶178)).

Regarding claim 11, 22, LEE modified by AGIWAL discloses method of claim 6, wherein during the initial access procedure a message is received from the network device, the message configuring at least one of the second set of communication parameters (AGIWAL: ¶226, ¶228, RAR message with system information).


Claims 9-10, 20-21, is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al (US 2021/0321446) modified by AGIWAL (US 2020/0059969) applied to claim 6 above, further in view of KIM et al (US 2010/0220717)

Regarding claim 9, 20, LEE modified by AGIWAL discloses a method of claim 6, wherein in response to the first trigger the method comprises: 
operating in the first operation mode to transmit, to the network device, first data (LEE: ¶85, ¶151-152, UL data transmission based on the power operation modes); 
LEE modified by AGIWAL remains silent regarding, however, KIM et al (US 2010/0220717) discloses  transmitting both the data and an indication of at least one of the second set of communication parameters; operating in the first operation mode to receive, from the network device, signaling acknowledging receipt of the indication of the at least one of the second set of communication parameters; subsequent to receiving the signaling acknowledging receipt: operating in the second operation mode to transmit second data to the network device (KIM: ¶26, ¶73, Fig. 5, change mode request for a different mode is indicated with the uplink data using a mode different than what is requested using the change mode request; transmitting further data using the second mode/requested mode).
A person of ordinary skill in the art working with the invention of LEE modified by AGIWAL would have been motivated to use the teachings of KIM as it provides a improved method and apparatus for controlling a rate of a voice service in a mobile communication system supporting the data/voice service via a packet network (¶21) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of LEE modified by AGIWAL with teachings of KIM in order to improve control from UE’s perspective. 


Regarding claim 10, 21,  LEE modified by AGIWAL discloses method of claim 6, wherein in response to the first trigger the method comprises: operate in the second operation mode: operating in the second operation mode to transmit data to the network device (LEE: ¶85, ¶151-152, UL data transmission based on the power operation modes).
LEE modified by AGIWAL remains silent regarding, however KIM et al (US 2010/0220717) discloses operating in the first operation mode to transmit, to the network device, a request to operate in the second operation mode; operating in the first operation mode to receive, from the network device, signaling granting permission to operate in the second operation mode; subsequent to receiving the signaling granting permission to operate in the second operation mode: operating in the second operation mode to transmit data to the network device (KIM: ¶26, ¶73, Fig. 5, change mode request for a different mode is indicated with the uplink data using a mode different than what is requested using the change mode request; transmitting further data using the second mode/requested mode).
A person of ordinary skill in the art working with the invention of LEE modified by AGIWAL would have been motivated to use the teachings of KIM as it provides a improved method and apparatus for controlling a rate of a voice service in a mobile communication system supporting the data/voice service via a packet network (¶21) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of LEE modified by AGIWAL with teachings of KIM in order to improve control from UE’s perspective. 


Claims 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al (US 2021/0321446) modified by AGIWAL (US 2020/0059969) applied to claim 6 above, further in view of KANG et al (US 2019/0253127)


	Regarding claim 23-24, LEE modified by AGIWAL discloses a method of claim 1/12, wherein the system information (AGIWAL: ¶226, ¶228, system information).
LEE modified AGIWAL remains silent regarding, however KANG discloses the system information comprising at least one of a master information block (MIB) or a system information block (SIB) (KANG: ¶632, SIB and UE-Specific RRC and initial access carrying configuration information).
A person of ordinary skill in the art working with the invention of LEE modified by AGIWAL would have been motivated to use the teachings of KANG as it provides a well known technique to carry SI in a SIB. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of LEE modified by AGIWAL with teachings of KANG in order to improve compatibility of the signaling interpretations. 

	 

Response to Arguments
Applicant's arguments filed 8/3/2022 have been fully considered but they are not persuasive.
Applicants argue,
“

    PNG
    media_image1.png
    831
    830
    media_image1.png
    Greyscale

”
Examiner respectfully disagrees with the above arguments. Examiner submits that although system information is not disclosed by LEE,  However, newly cited reference, AGIWAL (US 2020/0059969), discloses the RRC configuration message during the initial access procedure (AGIWAL: ¶226, ¶228, RAR message with system information).
A person of ordinary skill in the art working with the invention of LEE would have been motivated to use the teachings of AGIWAL as it provides a well-known technique to indicate configuration information according to NR technology. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of LEE with teachings of AGIWAL in order to improve compatibility of the invention by using standard signaling. 
Furthermore, KANG discloses the system information comprising at least one of a master information block (MIB) or a system information block (SIB) (KANG: ¶632, SIB and UE-Specific RRC and initial access carrying configuration information).
A person of ordinary skill in the art working with the invention of LEE modified by AGIWAL would have been motivated to use the teachings of KANG as it provides a well known technique to carry SI in a SIB. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of LEE modified by AGIWAL with teachings of KANG in order to improve compatibility of the signaling interpretations. 
All remaining arguments are based on the arguments addressed above, therefore, are fully addressed as above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524. The examiner can normally be reached M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/Primary Examiner, Art Unit 2461